283 F.2d 472
Louis JOHNSON et al., Appellants,v.J. B. MICHAEL & COMPANY, Inc., Appellee.
No. 14100.
United States Court of Appeals Sixth Circuit.
October 11, 1960.

Raymond C. Schultz, Paducah, Ky., Francis T. Goheen, of Goheen, Schultz & Shelbourne, Paducah, Ky., on brief, for appellants.
James G. Wheeler, Paducah, Ky., Thos. J. Marshall, Jr., of Wheeler & Marshall, Paducah, Ky., on brief, for appellee.
Before MILLER, WEICK and O'SULLIVAN, Circuit Judges.
PER CURIAM.


1
During the oral argument of this cause in open court, it having been suggested that the right of way in Paducah and McCracken County, Kentucky, is now open to the public and that the issues in this cause have probably become moot,


2
It is ordered that the judgment of the District Court be vacated and the cause remanded to determine whether such is a fact and if so to dismiss the complaint. Barker Painting Company v. Local No. 734, 281 U.S. 462, 50 S.Ct 356, 74 L. Ed. 967; Local No. 8-6 Oil Workers Union v. Missouri, 361 U.S. 363, 80 S. Ct. 391, 4 L. Ed. 2d 373.